Monica Gonzalez, Et




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 28, 2014

                                       No. 04-13-00684-CV

                                        Michael IDROGO,
                                            Appellant

                                                  v.

                                   Monica GONZALEZ, et al.,
                                           Appellees

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-21149
                              Honorable Larry Noll, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On December 31, 2013, after Appellant Michael Idrogo failed to comply with our order
regarding his failure to pay for the clerk’s record, we dismissed this appeal for want of
prosecution. On January 16, 2014, Appellant filed a petition for review in the Texas Supreme
Court. On January 17, 2014, Appellant filed an “Objection and Motion to Set Aside Order of
December 31, 2013.”
       We construe Appellant’s January 17, 2014 motion as a motion for rehearing. Appellant’s
motion for rehearing is DENIED. See TEX. R. APP. P. 49.1 (motion for rehearing); id. R. 19.2
(“In a civil case, the court of appeals retains plenary power to vacate or modify its judgment
during the periods prescribed in [Rule] 19.1 even if a party has filed a petition for review in the
Supreme Court.”).

           It is so ORDERED on January 28, 2014.

                                                       PER CURIAM

ATTESTED TO: __________________________________
             Keith E. Hottle
             Clerk of Court